Citation Nr: 0107687	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-02 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant's gross (pre-tax) Department of Defense 
(DOD) Survivor's Benefit Plan (SBP) proceeds must be 
considered as income for VA nonservice-connected death 
pension purposes.



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service with the US Navy from February 
1930 to August 1949.  The veteran married the appellant in 
March 1946.  The veteran died in December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the Manila, 
Philippines, Department of Veterans Affairs  (VA) Regional 
Office (RO)
.

FINDINGS OF FACT

1.  All relevant evidence necessary for the disposition of 
this appeal has been requested or obtained.

2.  There is no law or regulation which allows VA to exclude 
that portion of a SBP annuity which is withheld for taxes 
from countable income for death pension purposes.


CONCLUSION OF LAW

The gross proceeds of the appellant's SBP, including amounts 
deducted in taxes, must be counted as income for 
determination of eligibility for or amount payable of the 
appellant's VA nonservice-connected death pension benefits.  
38 U.S.C.A. §§ 1503, 1521, 1541, 7104(c) (West 1991); 
38 C.F.R. §§ 3.261, 3.262, 3.271, 3.272 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, was enacted into law.  Pub. L. No. 
106-475, 114 Stat. 2096 (20000), to be codified at 
38 U.S.C.A. § 5103(A).  This law provides that VA will make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate their claim for VA benefits.  
Further, VA shall notify claimants of the evidence necessary 
to substantiate a claim for benefits.  This change in the law 
is applicable to all claims filed before the date of 
enactment and not yet final as of that date.  In this case, 
the Board notes that the appellant has clearly been informed 
of the appropriate laws and regulations applicable to her 
appeal.  The facts surrounding this appeal are known and are 
not in dispute.  There are no records identified by the 
appellant as relevant to this appeal which are outstanding 
but uncollected.  This appeal is based solely on an 
interpretation of existing law and regulation.  

Law and Regulation:  VA will pay to each veteran of a period 
of war who meets the service requirements prescribed and who 
is permanently and totally disabled from non-service-
connected disability not the result of the veteran's willful 
misconduct, pension at the prescribed rate.  38 U.S.C.A. 
§ 1521(a).  VA shall pay to the surviving spouse of each 
veteran of a period of war who met the prescribed service 
requirements, pension at the prescribed rate.  38 U.S.C.A. 
§ 1541(a).

Non-service-connected death pension is a benefit subject to 
maximum income limitations.  In determining annual income, 
all payments of any kind or from any source (including 
salary, retirement or annuity payments, or similar income, 
which has been waived, irrespective of whether the waiver was 
made pursuant to statute, contract or otherwise) shall be 
included.  Exceptions to countable income include donations 
from public or private relief organizations, payments under 
this chapter, expenses of a veteran's last illness, casualty 
loss, unreimbursed medical expenses, benefits paid for 
courses of education or vocational rehabilitation, and 
certain income from children.  38 U.S.C.A. § 1503.

The statutes regarding nonservice-connected death pension are 
implemented in the Code of Federal Regulations.  Payments of 
any kind, from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271.  This regulation 
includes for consideration as countable income, recurring 
income, meaning income which is received or anticipated in 
equal amounts and at regular intervals and which will 
continue through the entire 12-month annualization period.  
Id. at (a)(1).  

Exclusions from otherwise countable income are specifically 
listed at 38 C.F.R. § 3.72.  These include income from 
welfare, maintenance furnished by a relative, friend or 
charitable organization, VA pension benefits, reimbursement 
for casualty loss, profit from sale of property, funds in 
joint accounts acquired by reason of death of other joint 
owner(s), unreimbursed medical expenses, expenses of last 
illnesses, burials, and just debts, educational expenses, 
certain children's income, income from domestic volunteer 
service act programs, distribution of funds from VA special 
therapeutic and rehabilitation activities funds, Agent Orange 
settlement payments, restitution to individuals of Japanese 
ancestry, cash surrender value of life insurance, income 
received by an American Indian beneficiary from trust or 
restricted lands, Radiation Exposure Compensation Act 
payments, Alaska Native Claims Settlement Act income, and 
money allowances for a child suffering from spina bifida who 
is a child of a Vietnam veteran.  Also exempted under this 
regulation are survivor benefit annuity (SBA) paid by DOD 
under the authority of section 653, Public Law 199-4576 to 
qualified surviving spouses of veterans who died prior to 
November 1, 1953.  This latter section is not applicable to 
the instant case since the veteran in this case did not die 
prior to November 1, 1953.  He died in December 1993.

38 C.F.R. § 3.261(a)(14) provides that survivor benefit plan 
(SBP) income under Public Law 92-425 is included for 
consideration as income for pension computation purposes.

Income of a spouse will be determined under the rules 
applicable to income of a claimant.  38 C.F.R. § 3.262(b).  
Salary is not determined by "take home" pay, but includes 
deductions made under a retirement act or plan and amounts 
withheld by virtue of income tax laws.  38 C.F.R. 
§ 3.262(a)(1).

Analysis:  The appellant's deceased husband retired from 
military service in August 1946 and was in receipt of 
retirement pay from the United States Armed Forces.  He 
elected to participate in the SBP.  Following his death, the 
appellant began to receive a SBP annuity.  Annuitant Account 
Statements which are of record reflect that 30 percent of her 
gross SBP annuity is withheld for taxes.  In a letter dated 
in October 1997, the Directorate of Annuity Pay for the 
Defense Finance and Accounting Services notified the 
appellant that there was no tax treaty in existence between 
the United States and the Philippines and that SBP benefits 
payable to a Philippine citizen were fully taxable as income 
under the circumstances in which the appellant received SBP 
benefits.

The appellant has appealed from an RO determination that VA 
law and regulations require that the gross amount of her SBP 
annuity be considered in determining her countable income for 
VA death pension computation purposes.  The issue presented 
in this appeal is quite simple and is entirely governed by 
the existing applicable laws and regulations governing the 
award of VA pension benefits.  While the Board certainly 
understands the simple logic of the appellant's objection to 
having a reduction of VA pension benefits directly result 
from VA counting the gross SBP benefit, including the 30 
percent of that benefit which is withheld and paid in taxes, 
the Board is bound by the laws and regulations applicable to 
payment of VA pension benefits.  See 38 U.S.C.A. § 7104(c).  

As explained by the RO in letters to the appellant and in the 
January 2000 Statement of the Case, the governing law and 
regulations clearly provide that all income of any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received unless such income is 
specifically excluded.  The specific exclusions from 
countable income contained at 38 U.S.C.A. § 1503(a)(1-10) and 
38 C.F.R. § 3.272(a)-(u) contain no provision for excluding 
that portion of SBP benefits which is withheld for taxes.  
The law is clear, all income paid must be counted unless 
specifically excluded and there simply is no statutory or 
regulatory exclusion for taxes withheld on SBP benefits.  
Unfortunately, there is no existing tax treaty between the 
United States and the Philippines which might provide for a 
lower tax rate and therefore the appellant's SBP annuity is 
fully taxable at 30 percent under United States law.  The 
Board is without authority to make exception to the clearly 
governing law and regulations regarding countable and 
excludable income for payment of VA pension benefits.  

In this regard, it is noteworthy that 38 C.F.R. § 3.262, 
Evaluation of Income provides that all income will be 
included for consideration and that salary is not determined 
by "take home" pay, but includes deductions made under a 
retirement act or plan and amounts withheld for income taxes.  
While this regulatory section is not strictly applicable to 
the issue presented in this case of whether gross SBP 
benefits are countable income, it is instructive that for 
certain purposes, when evaluating income, income from salary 
includes consideration of gross salary without any exclusion 
for amounts withheld by virtue of income tax laws.

In Johnson v. Brown, 9 Vet. App. 369 (1996), the United 
States Court of Appeals for Veterans Claims (Court) held that 
an appellant's SBP annuity was countable income for purposes 
of computing eligibility for or the amount payable of 
improved death pension benefits.  The Court noted that all 
income from any source was required for consideration and 
computation of pension benefits and that the only exclusions 
recognized were those listed by law and regulation.  The 
exclusions from countable income did not include SBP 
payments.  While this case did not distinguish between gross 
SBP proceeds and net, after-tax SBP proceeds, the Court 
clearly held that all SBP benefits were countable for 
computation of eligibility for or the amount payable of VA 
pension benefits.


ORDER

Inasmuch as the appellant's gross SBP proceeds must be 
considered as income for VA death pension purposes, the 
benefit sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

